Citation Nr: 1430089	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left forearm and ventral abdomen scars, prior to August 10, 2012, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for a left forearm AV fistula.

3.  Entitlement to an initial disability rating in excess of 50 percent for depression, prior to July 28, 2012, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to June 1992.  

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted service-connection for depression, thrombocytopenia, a left forearm scar, a ventral abdomen scar, and a left forearm AV fistula.  The RO assigned an initial 50 percent rating for the Veteran's depression, and noncompensable (zero percent) ratings for each other disability respectively.  The Veteran disagreed with these initial ratings, and perfected appeals as to each issue.

In April 2011 and December 2011, the Board remanded the Veteran's claims for additional procedural and evidentiary development.  Such was achieved, and the Veteran's claims folder has been returned to the Board for further appellate review.

By rating decision in February 2014 the RO granted a 10 percent rating for the Veteran's scars from August 10, 2012, and a 70 percent rating for the Veteran's depression from July 28, 2012.  However, inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for these disabilities, the claims for higher ratings remain viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In its April 2011 decision, the Board noted that the Veteran requested a Central Office hearing before a Veterans Law Judge in Washington, D.C. on a substantive appeal [VA Form 9] received by the RO on April 6, 2009.  The Veteran submitted this appeal in response to the February 2009 SOC.  Notably however, on a subsequent substantive appeal, submitted in response to a June 2010 SOC which addressed separate claims, the Veteran indicated that he did not want a BVA hearing.  See the substantive appeal [VA Form 9] received by the RO July 6, 2010.  It was unclear from the record whether the Veteran wished to be scheduled for a hearing before the Board as to any or all of the issues currently on appeal.

As such, the Board specifically requested in its April 2011 Remand instructions that the RO clarify the Veteran's intentions with respect to his prior hearing requests.  In response to the RO, the Veteran specified in May 2011 that he did not want a hearing before the Board.  See the May 26, 2011 Report of Contact.  Accordingly, the Veteran's prior hearing request, referenced above, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 10, 2012, the Veteran's two service-connected scars were superficial, linear, not painful, and covered an area less than 929 square centimeters.

2.  From August 10, 2012, the Veteran's two service-connected scars were superficial, linear, covered an area less than 929 square centimeters; one of the service-connected scars was painful.

3.  Throughout the period of appeal, the Veteran's service-connected AV fistula has not been manifest by ulceration, cellulitis, or stasis; edema was due to separately service-connected hypertension.

4.  Prior to July 28, 2012, the Veteran's service-connected depression was manifested by symptoms of depressed mood, anxiety, difficulty in establishing meaningful relationships, and mild memory loss; the weight of the evidence is against a finding of occupational and social impairment with deficiencies in most areas due to depression during this period.  

5.  From July 28, 2012, the Veteran's service-connected depression is manifest by near-continuous depression, sleep disturbances, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Total occupational and social impairment, gross impairment in thought processes, persistent delusions or hallucinations, disorientation to time or place, and memory loss for own name have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to August 10, 2012, and in excess of 10 percent thereafter, for left forearm and ventral abdomen scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2013).

2.  The criteria for a compensable disability rating for AV fistula have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7113 (2013).

3.  The criteria for a disability rating in excess of 50 percent prior to July 28, 2012, and in excess of 70 percent thereafter, for depression, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's claims in April 2011 and December 2011 for further procedural and evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and clarify whether he wished to testify at a personal hearing before the Board.  As discussed above, the Veteran clearly indicated he did not want a hearing before the Board in a May 2011 statement.  

The Board also instructed the AOJ to request that the Veteran identify any additional medical treatment he has received for his disabilities under review, and to attempt to obtain any records so identified.  The AOJ was also to request the Veteran's Social Security Administration (SSA) records.  These records have been obtained.  Pertinently, the Veteran has not since identified any other outstanding treatment records pertaining to his claimed disabilities.  

The AOJ was to issue a SOC to the Veteran and his attorney regarding an allegation of CUE in a July 2002 rating decision.  Such was achieved in August 2011.  The Veteran filed a timely substantive appeal as to this issue in September 2011, and in the Board's prior December 2011 decision, the CUE claim was granted.  In effecting the Board's grant, the RO also granted the inextricably intertwined issues of entitlement to an earlier effective date for a total disability rating and for DEA benefits.  As such, those benefits sought on appeal were granted in full; those issues are no longer before the Board. 

Finally, the Board instructed the AOJ to schedule the Veteran for VA compensation and pension examinations for his depression, left arm scar, abdomen scar, and left arm AV fistula disability.  These examinations were performed in July 2012 and August 2012.  The AOJ readjudicated the claims remaining on appeal in a February 2014 SSOC.  The Veteran's claims folder was subsequently returned to the Board for further appellate review.

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  

The current claims on appeal arise from disagreement with the initial ratings following the grant of service-connection.  The Board notes that in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that once a service-connection claim is granted, the claim is substantiated and further notice as to the effective date and rating elements is not required.  Therefore, in this case, as entitlement to service connection for chronic renal failure and thrombocytopenia has already been granted by the RO, and the Veteran is now seeking initial ratings greater than those assigned by the RO, further notice regarding disability ratings is not required.  Id.; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning VA's duty to assist in the development of the Veteran's claims, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, SSA records, and lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim on appeal.  The Board is also unaware of any such outstanding evidence. 

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was most recently afforded QTC fee-based examinations in July and August 2012.  The examination reports reflect that each examiner reviewed the Veteran's prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered diagnoses and assessments consistent with the other evidence of record.  As there appears to be ample medical evidence already of record addressing the Veteran's service-connected disabilities, the Board finds that additional VA examinations are not required.  VA's duty to assist with respect to obtaining examinations has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2013).  The Veteran has secured representation from an attorney, and declined an opportunity for a personal hearing before the Board.

Accordingly, the Board will address the claims on appeal.

III.  Increased Rating Claims

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

      B.  Left Forearm and Ventral Abdomen Scars

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708- 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  In this case, the Veteran's claim for benefits was filed prior to October 23, 2008.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. 

In this case, in the original January 2008 RO decision on appeal, the RO assigned the Veteran a noncompensable disability rating for his scars under the old criteria of Diagnostic Code 7805.  During the course of the appeal, an increased rating of 10 percent was granted for the Veteran's scars under the new criteria of Diagnostic Code 7804, effective August 10, 2010.  As the RO employed both the old and new revised criteria during the separate stages of the appeal, the Board will consider both the old and new revised criteria within this decision.  

For the period prior to August 10, 2010, the relevant evidence of record consists of a single VA examination.

On VA compensation and pension examination in November 2007, the examiner noted an elevated scar at the left forearm which measured 3 cm by 2 cm with hypopigmentation of less than 6 square inches.  There was also a level scar at the ventral abdominal wall which measured 15 cm by 1 cm with hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, Keloid formation, hyperpigmentation, or abnormal texture of either scar.

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008). 

When this old rating criteria are applied to the above evidence, the Veteran's scars do not warrant a compensable evaluation prior to August 10, 2010.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  As noted above, the November 2007 VA medical examination showed that the Veteran had two residual scars-one on his left forearm, and one on his ventral abdominal wall.  Neither scar had caused tissue loss; the medical report suggests that they were both superficial.  Neither scar was found to be tender.  According to the report, both scars were stable.  Additionally, the record suggests that neither scar caused a limitation of motion.  As such, under the old criteria, a compensable disability rating for the Veteran's service-connected scars was not warranted prior to August 10, 2010 for either scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

Now the Board will consider the evidence under the rating criteria which took effect on October 23, 2008.  In order for the Veteran to receive an compensable disability rating the revised criteria, the evidence must demonstrate that his residual scars exceed a combined area of 144 square inches (or 929 sq. cm), or is manifested by one or two scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2013).  Diagnostic Code 7804 also provides a 20 percent disability rating for three or four scars that are unstable or painful.  The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7801-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805 (2013). 

Here, according to the November 2007 VA examination report, the combined area of the service-connected scars was less than 929 square centimeters.  Additionally, the examiner indicated that the scars were stable and not tender.  As such, a compensable disability rating is not available under the revised criteria prior to August 10, 2012 for either scar.

Turning to the period from August 10, 2012, on VA compensation and pension examination in August 2012, the Veteran reported that his service-connected hypertension and kidney disease required a left forearm AV fistula, which was used continually while he was on dialysis.  The examiner remarked that the scar from the surgery that created the fistula was not itself painful.  The Veteran also had a scar on the right lower quadrant of the abdomen from a kidney transplant, and he reported that scar was sometimes uncomfortable to touch.  None of the scars of the trunk or extremities were deemed to be unstable.  The scar on the left distal forearm was linear and measured 3 cm by 0.4 cm.  The scar on the right lower quadrant from the kidney transplant measured 15 cm by 0.8 cm.  The examiner noted that none of the scars resulted in a limitation of function, and there were no other pertinent findings associated with any of the scars.  The examiner further opined that the scars did not affect the Veteran's ability to work.

When the old rating criteria are applied to the above evidence, the Veteran's scars do not warrant an evaluation in excess of 10 percent from August 10, 2010.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Again, neither scar had caused tissue loss; the medical report suggests that they were both superficial.  According to the report, both scars were stable.  Additionally, the record suggests that neither scar caused a limitation of motion.  However, at this time, the Veteran was found to have two painful scars.  However a 10 percent disability rating is the maximum rating assignable under the old criteria for Diagnostic Code 7804 (for superficial scars that are painful on examination).  As such, under the old criteria, a disability rating in excess of 10 percent for the Veteran's service-connected scars is not warranted from to August 10, 2010.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

Considering the new rating criteria, again, according to the August 2012 VA examination report, the combined area of the service-connected scars was less than 929 square centimeters.  Additionally, the examiner indicated that the scars were stable.  Neither scar caused a limitation of motion.  The report reflects that the scar on the left forearm was not painful, while the scar due to the right kidney transplant was painful.  As such, considering the scars for which service connection is in effect, a disability rating in excess of 10 percent is not available under the revised criteria from August 10, 2012, as the Veteran did not have three or four service-connected scars that were painful or unstable, and no other pertinent findings associated with any of the scars were found.

In summary, after consideration under the old and new rating criteria, the evidence of record does not demonstrate that the Veteran's residual scars warrant a compensable evaluation prior to August 10, 2012, or an evaluation in excess of 10 percent thereafter.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008) and (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 U.S.C.A. § 5107 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Left Forearm AV Fistula

The Veteran's service-connected left forearm AV fistula been rated by the RO under the provisions of Diagnostic Code 7113.  Under this regulatory provision, a rating of 100 percent is warranted for traumatic arteriovenous fistula with high output heart failure.  A rating of 60 percent is warranted for traumatic arteriovenous fistula without heart failure but with enlarged heart, wide pulse pressure, and tachycardia.  A rating of 50 percent is warranted for traumatic arteriovenous fistula without cardiac involvement but with edema, stasis dermatitis, and either ulceration or cellulitis of the lower extremity.  A rating of 40 percent is warranted for traumatic arteriovenous fistula without cardiac involvement but with edema, stasis dermatitis, and either ulceration or cellulitis of the upper extremity.  A rating of 30 percent is warranted for traumatic arteriovenous fistula with edema or stasis dermatitis of the lower extremity.  A rating of 20 percent is warranted for traumatic arteriovenous fistula with edema or stasis dermatitis of the upper extremity.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.

October 2006, December 2006, and January 2007 private outpatient records reflect that the Veteran had no edema of any of his extremities.

A July 2007 letter from J.A.M., M.D., indicates that the Veteran had a fairly large AV fistula that could be easily lacerated.  

On VA compensation and pension examination in November 2007, the examiner found a trace of pedal edema and AV fistula on the left forearm.  Edema of the lower extremities was 1+ bilaterally.  Raynaud's Syndrome, angioneurotic edema, and erythromelalgia were all absent.  The examiner objectively observed soft tissue swelling.

A January 2010 letter from J.A.M., M.D., reflects that the Veteran had a left AV fistula that had been used for dialysis.  Dr. M. explained that although the Veteran had a renal transplant and was not currently using the fistula, the fistula was typically kept in place in case later problems arose.  Dr. M. opined that the Veteran was tolerating his AV fistula without any problems, and no further intervention was recommended.

A VA treatment record from February 2012 reflects the presence of a left arm AV fistula with several aneurysms, none of which showed any indication of rupture.  None of them were shiny or red.  The area over the extensor tendon was tender.

On VA compensation and pension examination in August 2012, the Veteran reported that his service-connected hypertension and kidney disease required a left forearm AV fistula, which was used continually while he was on dialysis.  He had a renal transplant in 2004, and the fistula was kept in place.  The Veteran felt that his fistula was enlarging, and he had some discomfort around the elbow.  The examiner indicated that the Veteran did not have angioneurotic edema or erythromelalgia.  There was enlargement of surrounding collateral veins in the left forearm.  Trace pretibial edema was found on examination, but the examiner opined that the mild lower extremity edema was not caused or exacerbated by the service-connected left forearm AV fistula.  The examiner explained that the lower extremity edema was likely a consequence of blood pressure medication and chronic venous stasis due to obesity.  Further, the examiner noted a heart murmur which was not caused by or exacerbated by any of the Veteran's service-connected disabilities.

Here, a compensable disability rating is not warranted at any time during the course of the appeal for the Veteran's service-connected AV fistula.  Although the Veteran clearly has an AV fistula installed around his left forearm, the evidence does not show that the fistula has resulted in ulceration or cellulitis.  Although the August 2012 VA examiner found venous stasis, he explained that the stasis was due to obesity-not the service-connected fistula.  Likewise, although trace edema has been noted in the medical record, the August 2012 VA examiner explained that the edema was likely a consequence of blood pressure medication.  The Board notes that service connection is in separately effect for hypertension, and to award the Veteran a disability rating for edema as a result of blood pressure medication under both the Diagnostic Code for hypertension as well as the Diagnostic Code for AV fistula would violate the rule against pyramiding.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.

As the service-connected AV fistula has not resulted in ulceration, cellulitis, or stasis, the evidence of record does not demonstrate that compensable disability rating is warranted at any time during the course of the appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7113 (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 U.S.C.A. § 5107 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


D.  Depression

The regulations establish a general rating formula for mental disabilities.  38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Depression is evaluated under Diagnostic Code 9434.  

The criteria for a 10 percent rating are as follows:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

The Veteran's depression is currently assigned a disability rating of 50 percent under Diagnostic Code 9434 for the period prior to July 28, 2012, and a rating of 70 percent thereafter.

On VA compensation and pension examination in December 2007, the Veteran reported being depressed about his health problems.  Although he felt hopeless at times, he had no thoughts of wanting to die.  He was alert and oriented to person, time, place, and situation.  His appearance, hygiene, and behavior were appropriate.  His depression was continuous but did not affect his ability to function independently.  Communication and speech were normal, although he complained of having difficulties concentrating.  No panic attacks, suspiciousness, delusions, or hallucinations were reported.  Mild short-term memory problems were present.  The examiner opined that the Veteran had no difficulty performing activities of daily living, although he had difficulty establishing and maintaining effective work and social relationships due to depression and social withdrawal.  A GAF score of 50 was assigned.

A VA follow-up note from February 2010 shows that the Veteran was experiencing increased stress.  He was trying to avoid making rash decisions, and he was trying to heal the rift that had developed between himself, his wife, and his daughter.  

In June 2010, a VA psychotherapist opined that the Veteran was under stress in most areas of his life.  The Veteran was taking joy in his children and grandchildren, and his moods were stable.  His religious convictions were strong, and he was trying to gravitate towards friends who were healthy for him.

A September 2010 VA record indicates that the Veteran was separated from his wife.  He was depressed, but he was not in danger of harming himself.

For the period prior to July 28, 2012, the Board finds that the preponderance of the medical evidence of record does not establish that the Veteran's depressive symptoms meet the criteria for a higher, 70 percent rating.  As shown above in the December 2007 VA examination report, the Veteran has not demonstrated, as a result of his service-connected depression, symptoms of occupational and social impairment, with deficiencies in most areas.  Notably, the record for this period does not show symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic, spatial disorientation, or neglect of personal appearance and hygiene.  Although the Veteran experienced near constant depression, the evidence for this time period does not show that the depression affected his ability to function independently, appropriately and effectively.  

The Board does acknowledge that through this period, there was a deterioration in the Veteran's personal relationships; however, the evidence does not suggest that the deterioration resulted in an inability to establish and maintain effective relationships.   Likewise, the evidence for this period indicates some difficulty adapting to stressful circumstances.  Even so, based on a totality of the record, the Board concludes that the overall symptomatology associated with the Veteran's depression does not approximate occupational and social impairment, with difficulty in most areas, so as to meet the 70 percent rating criteria prior to July 28, 2012.  

The Board further notes that the December 2007 VA examiner assigned the Veteran a GAF score of 50, which corresponds to moderate to severe symptoms in the DSM-IV.  The Board finds a 50 percent rating to be consistent with this GAF score prior to July 28, 2012.  .

Turning to the period on appeal from July 28, 2012, on VA compensation and pension examination in July 2012, the examiner gave the Veteran a diagnosis of depression and assigned a GAF score of 45.  The Veteran's level of occupational and social impairment was summarized as consisting of deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran experienced a depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression, a chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.

From July 28, 2012, the Board finds that the Veteran's depression has not met the criteria for the next higher, 100 percent, rating.  The objective medical evidence does not reflect such symptoms as a gross impairment in thought processes or communication, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name, that are characteristic of the 100 percent rating pursuant to VA's rating schedule.  Further, the evidence of record does not suggest a total occupational and social impairment, and without total occupational and social impairment, a 100 percent evaluation is not warranted.

The Board notes that the July 2012 VA examiner assigned a GAF score of 45.  This score is indicative of serious symptoms and serious impairment in social and occupational functioning, and thus are representative of the criteria for a 70 percent, and no higher, rating.

Based on the foregoing analysis, the Board finds that the preponderance of the evidence is against the claim for increased ratings, and that the claim must be denied.  See 38 U.S.C.A. § 5107 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      E.  Extraschedular Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected scars, left arm AV fistula, and/or depression on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's scars, AV fistula, and depression are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As such, referral for extraschedular consideration is not appropriate in this case.





ORDER

Entitlement to an initial compensable disability rating for left forearm and ventral abdomen scars, prior to August 10, 2012, and in excess of 10 percent thereafter, is denied.

Entitlement to an initial compensable disability rating for a left forearm AV fistula is denied.

Entitlement to an initial disability rating in excess of 50 percent for depression, prior to July 28, 2012, and in excess of 70 percent thereafter, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


